Pope, Judge.
Our judgment in this case at 185 Ga. App. 390 (364 SE2d 103) (1987) has been reversed by the Supreme Court on certiorari. Allstate Indem. Co. v. Denison, 258 Ga. 269 (367 SE2d 803) (1988). Accordingly, our judgment is vacated and the judgment of the Supreme *574Court is made the judgment of this court. The judgment of the trial court is affirmed.
Decided June 21, 1988.
Thomas S. Carlock, Paul R. Vancil, for appellant.
J. Alvin Leaphart, for appellees.

Judgment affirmed.


Birdsong, C. J., Deen, P. J., McMurray, P. J., Banke, P. J., Carley, Sognier, Benham, and Beasley, JJ., concur.